Geo. G. Barnard, J.
(dissenting.) The complaint in this case is filed, among other things, to obtain the removal of the trustees of the Nevada Water Company, other than the plaintiff, on the ground that they are all concerned in diverting the profits and income of the company from the company, in pursuance of a combination, to their own individual benefit. An injunction and a receiver are prayed for.
After a careful investigation of the appeal papers, I am of opinion that the charge of diversion is made out. The whole property of the company is under the control of the trustees who are thus diverting its income from its legitimate chan*68nel. This brings the case within the exception contained in Galwey v. U. S. Steam Sugar Refining Company, (36 Barb. 256.)
[New York General Term,
June 18, 1864.
It is a proper case, within the numerous authorities cited by the appellant, for the granting an injunction and appointing a receiver.
The trustees and officers of the company must convey all the property of the company to the receiver, under the direction of a referee to be appointed by the court.
I think the order appealed from should be reversed.
Order affirmed.
Sutherland, Leonard and Geo. G. Barnard, Justices.)